Citation Nr: 1143318	
Decision Date: 11/25/11    Archive Date: 12/06/11

DOCKET NO.  05-28 860	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Martin J. Martinez, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The Veteran served on active duty from February 1963 to February 1965.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2003 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA).  

In a January 2009 decision, the Board denied the Veteran service connection for PTSD.  This denial was appealed to the U.S. Court of Appeals for Veterans Claims (Court), which issued a July 2010 order granting a July 2010 Joint Motion for Partial Remand (Joint Motion).  This order had the effect of vacating the Board's January 2009 decision as to the denial of service connection for PTSD, and returning that issue to the Board for further adjudication.  

In May 2008, the Veteran testified before a Veterans Law Judge who is no longer with the Board.  A transcript of this hearing has been added to the record.  When offered an opportunity for another hearing before a current Veterans Law Judge, the Veteran requested such a hearing in September 2010, and an October 2010 Board remand returned the claim to the RO for that purpose.  In a signed statement received at the Board in October 2011, however, the Veteran withdrew his hearing request prior to a second hearing being held.  


FINDING OF FACT

Competent evidence has been presented establishing a current diagnosis of PTSD based on confirmed in-service stressors.  


CONCLUSION OF LAW

Posttraumatic stress disorder was incurred during service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.303, 3.304(f) (2011).  


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the Veteran's claim decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).  To the extent there may be any deficiency of notice or assistance, there is no prejudice to the appellant in proceeding with the issue on appeal given the favorable nature of the Board's decision with regard to the pending claim.  

The Veteran seeks service connection for PTSD.  Service connection may be awarded for a current disability arising from a disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  As with any claim, when there is an approximate balance of positive and negative evidence regarding any matter material to the claim, the claimant shall be given the benefit of the doubt.  38 U.S.C.A. § 5107.  

Service connection for PTSD requires medical evidence establishing a diagnosis of the disorder, credible supporting evidence that the claimed in-service stressor(s) actually occurred, and a link, established by medical evidence, between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f).  

38 C.F.R. § 3.304(f), the regulation governing the establishment of service connection for PTSD, was modified effective July 13, 2010.  See 68 Fed. Reg. 39843-52 (July 13, 2010); 75 Fed. Reg. 41092 (July 15, 2010) (correcting a clerical error in the Federal Register publication of July 13, 2010).  This change is effective for all PTSD claims, such as the present claim, currently pending before VA.  This change had the effect of liberalizing the evidentiary requirements for verification of a Veteran's claimed stressor.  As revised, 38 C.F.R. § 3.304(f)(3) provides a Veteran's lay testimony alone may establish the incurrence of an in-service stressor if such stressor is consistent with the circumstances of the Veteran's service, involves a fear of hostile military or terrorist activity, and is found by a VA psychiatrist or psychologist to be sufficient to support a diagnosis of PTSD.  Clear and convincing evidence to the contrary may, however, rebut such a presumption.  Id.  

The evidence necessary to establish the occurrence of a recognizable stressor during service to support a PTSD diagnosis will vary depending upon whether the appellant engaged in "combat with the enemy."  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  Participation in combat requires that the appellant have personally participated in events constituting an actual fight or encounter with a military foe or hostile unit or instrumentality.  See VAOPGCPREC 12-99 (October 18, 1999).  If the VA determines the appellant engaged in combat with the enemy and his alleged stressor is combat related, then the lay testimony or written statement is accepted as conclusive evidence of the stressor's occurrence and no further development or corroborative evidence is required-provided that such testimony is found to be "satisfactory," i.e., credible and "consistent with circumstances, conditions or hardships of service."  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f); Zarycki, 6 Vet. App. at 98.  

If, however, VA determines either that the Veteran did not engage in combat with the enemy or that he did engage in combat, but that the alleged stressor is not combat related, then his lay testimony, in and of itself, is not sufficient to establish the occurrence of the alleged stressor.  Instead, the record must contain evidence that corroborates his testimony or statements.  Id.   Service department records must support, and not contradict, the claimant's testimony regarding noncombat stressors.  Doran v. Brown, 6 Vet. App. 283 (1994); see also Fossie v. West, 12 Vet. App. 1, 6 (1998) (wherein the U.S. Court of Appeals for Veterans Claims (Court) stated, "If the Veteran engaged in combat, his lay testimony regarding stressors will be accepted as conclusive evidence of the presence of in-service stressors").  If, however, the Veteran was not engaged in combat, he must introduce corroborative evidence of his claimed in-service stressors.  

The Veteran's DD Form 214 is negative for award of the Combat Infantryman's Badge, Purple Heart Medal, or similar decoration indicative of participation of combat.  Thus, there must be credible supporting evidence of record that the alleged stressors actually occurred, or that it involved a credible fear of hostile military or terrorist activity, in order to warrant service connection.  38 C.F.R. § 3.304(f); see Cohen v. Brown, 10 Vet. App. 128 (1997).  The Veteran has alleged numerous stressful events while serving along the Demilitarized Zone (DMZ) between North and South Korea in the early 1960s, including coming under enemy fire while on guard duty, working in or near minefields, and constantly fearing a possible North Korean attack.  

Service personnel records confirm that the Veteran served in Korea from August 1963 to August 1964.  He served as a wheeled vehicle mechanic with the 1st Battalion, 21st Field Artillery, which was attached to the 1st Cavalry Division, U.S. Army while in Korea.  Historical records for the period indicate that there were several North Korean infiltrations, skirmishes, and other incidents along the DMZ during the Veteran's service in and around that region.  According to the U.S. Court of Appeals for Veterans Claims (Court), the appellant need not submit evidence of personal participation in stressful events; he or she need only submit, or point the VA to, "independent evidence of the occurrence of a stressful event, [which] . . . implies his personal exposure."  Pentecost v. Principi, 16 Vet. App. 124, 128-29 (2002).  In the present case, that Board finds that such a burden has been met.  

Numerous VA medical records, as well as a January 2004 Vet Center intake examination, indicate a current diagnosis of PTSD.  A May 2008 letter from a VA staff psychologist at a local VA medical center also confirms the Veteran's intermittent treatment since 2000 for psychiatric symptoms.  This examiner also confirmed a current diagnosis of PTSD resulting from the Veteran's in-service stressor events.  

As noted above, the revisions to 38 C.F.R. § 3.304(f)(3) provide a Veteran's lay testimony alone may establish the incurrence of an in-service stressor if such stressor is consistent with the circumstances of the Veteran's service, involves a fear of hostile military or terrorist activity, and is found by a VA psychiatrist or psychologist to be sufficient to support a diagnosis of PTSD.  In the present case, VA examiners have confirmed a current diagnosis of PTSD resulting from the Veteran's fear of hostile military activity while stationed along the DMZ in 1963-64.  In light of 38 U.S.C.A. § 5107, the Board finds the award of service connection for PTSD is warranted.  


ORDER

Entitlement to service connection for PTSD is granted.  



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


